Citation Nr: 0828449	
Decision Date: 08/21/08    Archive Date: 09/02/08

DOCKET NO.  07-03 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether the appellant's countable income exceeds income 
limitations for entitlement to payment of VA improved death 
pension benefits.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel



INTRODUCTION

The veteran served on active duty from February 1941 to 
January 1946.  He died in April 2006, and the appellant is 
his surviving spouse.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a September 2006 
determination by the Waco, Texas VA Regional Office (RO).  


FINDINGS OF FACT

1.  The veteran died in April 2006; the RO received the 
appellant's claim for improved death pension benefits in June 
2006.  

2.  The maximum countable income a surviving spouse, alone, 
could receive during any year during the appellate period and 
still be eligible for improved death pension benefits is 
$7,498 (effective December 1, 2007).  

3.  The appellant's countable income did not fall below 
$7,498 for any year since she filed her claim for death 
pension benefits.  


CONCLUSION OF LAW

The appellant's countable income exceeds income limitations 
for entitlement to improved death pension benefits.  38 
U.S.C.A. §§ 1503, 1541, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.3, 3.23, 3.271, 3.272 (2007).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a). 

As will be discussed further below, the claim of entitlement 
to non-service-connected death pension is being denied as a 
matter of law.  In VAOPGCPREC 5-2004 (2004) VA's Office of 
General Counsel held that the VCAA does not require either 
notice or assistance when the claim cannot be substantiated 
under the law or based on the application of the law to 
undisputed facts.  Similarly, the Court has held that the 
VCAA is not applicable to matters in which the law, and not 
the evidence, is dispositive.  Mason v. Principi, 16 Vet. 
App. 129 (2002).

In any event, the RO informed the appellant of the 
information and evidence needed to substantiate her claim in 
a September 2006 letter notifying her of its decision, and 
the statement of the case (SOC) issued to her in November 
2006.  See 38 U.S.C.A. §§ 5102, 5103.  In these documents the 
RO informed the appellant of the reasons her claim was denied 
and the evidence it had considered in denying the claim.  The 
appellant has been given an opportunity to provide evidence 
and argument on the matter.

II.  Factual Background

The veteran died in April 2006.  A statement from the funeral 
home received in May 2006 notes that the veteran's funeral 
expenses totaled $7,922.  In May 2006, the appellant reported 
that $255 of these funeral expenses were paid for by the 
Social Security Administration (SSA).

In June 2006, the appellant filed a VA Form 21-534 
(Application for Dependency and Indemnity Compensation, Death 
Pension and Accrued Benefits by a Surviving Spouse or Child), 
wherein she identified herself as the veteran's surviving 
spouse.  She did not report that she had any dependent 
children.  She reported gross annual income from SSA and 
"other income" of $24,198.  In a June 2006 financial status 
report (FSR), she reported monthly expenses for medication of 
$35 ($420 annually).  (She also reported additional medical 
expenses; however, these pertain to the veteran and/or were 
paid prior to his death, or were "projected" expenses.)

A June 2006 report of contact notes that the funeral home 
indicated that the funeral and burial bill had not been paid.

In July 2006, the appellant was awarded VA burial benefits in 
the amount of $600.

Evidence from SSA shows that, effective April 2006, the 
appellant was receiving monthly benefits in the amount of 
$607.50 ($7,290 annually) and had a Medicare premium of 
$79.50 ($954 annually). 

In September 2006, the RO determined that the appellant's 
annual income exceeded the maximum income ($7,094 effective 
December 2005) allowed by law for receiving improved death 
pension benefits.  

In a November 2006 FSR the appellant reported monthly income 
of $616.50 ($7,398 annually) from SSA and additional monthly 
income of $1,399.18 ($16,790.16 annually) for a total annual 
income of $24,188.16.  She also reported monthly expenses for 
medicine of $45 ($540 annually).

Since November 2006, the appellant has reported no change in 
her countable income status.


III.  Death Pension Benefits - Law and Analysis

Improved pension awarded pursuant to Public Law 95-588 is a 
monthly benefit payable by VA to a surviving spouse and 
children of the veteran.  Specifically, the law provides that 
the Secretary shall pay to the surviving spouse of each 
veteran who served for ninety (90) days or more during a 
period of war or who at the time of death was receiving or 
entitled to receive compensation or retirement pay for a 
service-connected disability, pension at the rate prescribed 
by law and reduced by the surviving spouse's annual income.  
38 U.S.C.A. §§ 101(12), 1521(j), 1541(a); 38 C.F.R. §§ 
3.3(b)(4), 3.23.  

Death pension benefits are based on income.  Payments of 
these pension benefits are made at a specified annual maximum 
rate, reduced on a dollar-for-dollar basis by annualized 
countable income.  38 U.S.C.A. §§ 1503, 1521; 38 C.F.R. §§ 
3.3, 3.24.  In determining annual income, all payments of any 
kind or from any source (including salary, retirement, or 
annuity payments, or similar income, which has been waived) 
shall be included except for listed exclusions.  See 38 
U.S.C.A. § 1503(a); 38 C.F.R. § 3.271(a).  Social Security 
benefits are not specifically excluded under 38 C.F.R. § 
3.272.  Such income is therefore included as countable 
income.  Medical expenses in excess of five percent of the 
maximum income rate allowable, which have been paid, may be 
excluded from an individual's income for the same 12-month 
annualization period, to the extent they were paid.  38 
C.F.R. § 3.272(g)(1)(iii).  The specific exclusions from 
countable income also include unreimbursed expenses of a 
veteran's last illness, burial, and just debts.  Burial 
expenses paid by a surviving spouse during the calendar year 
following that in which death occurred may be deducted from 
annual income for the 12-month annualization period in which 
they were paid or from annual income for any 12-month 
annualization period which begins during the calendar year of 
death, whichever is to the claimant's advantage.  However, 
any such expenses paid subsequent to death but prior to date 
of entitlement (i.e. the effective date) are not deductible.  
38 C.F.R. § 3.272(h).  

The rates of death pension benefits are published in tabular 
form in appendix B of Veterans Benefits Administration Manual 
M21-1 (M21-1), and are given the same force and effect as if 
published in the Code of Federal Regulations.  38 C.F.R. 
§ 3.21.  The rates for the pertinent years are as follows:  

Effective December 1, 2005, the maximum allowable rate for a 
surviving spouse with no children was $7,094.  See M21-1, 
part I, Appendix B.  

Effective December 1, 2006, the maximum allowable rate for a 
surviving spouse with no children was $7,329.  See M21-1, 
part I, Appendix B.  

Effective December 1, 2007, the maximum allowable rate for a 
surviving spouse with no children is $ 7,498.  See M21-1, 
part I, Appendix B.

It is not disputed that, as of November 2006, the appellant 
was in receipt of income (including from SSA) in the amount 
of $24,188.16 annually.  All of this income received from 
these sources is countable income under the improved pension 
program.

The evidence of record also establishes that the appellant's 
annual Medicare premiums totaled $954 and annual medical 
expenses (medicine) of $540.  These are deductible expenses.  
The record also shows that the veteran's burial expenses (as 
reported by the funeral home in May 2003) totaled $7,922; 
however, she was reimbursed by VA in the amount of $600 for 
some of these  expenses in July 2006 and she was reimbursed 
by SSA (as reported by the appellant) in the amount of $225.  
Accordingly, the amount of $7,067 remains for consideration.  
As of June 2006, the funeral home reported that this bill had 
not yet been paid.  However, giving the appellant the benefit 
of the doubt that she paid the bill during the calendar year 
following that in which the veteran's death occurred, an 
additional $7,067 is deductible from her countable income for 
death pension purposes.  Even with these deductions, the 
appellant's income far exceeded the maximum allowable rate 
for a surviving spouse with no children.

The most income a surviving spouse (without dependent 
children) could have in any year during the appellate period 
and still be entitled to receive death pension payments is 
$7,498.  The record shows (and the appellant does not 
dispute) that in every year under consideration, i.e., from 
when she filed her claim through 2008, her income, less 
permitted exclusions, exceeded that amount.  

The Board realizes that the appellant's income from all 
sources may well fall short of providing for all her needs.  
However, the Board is bound by the noted income limitations, 
which have the force of regulation, and has no authority to 
disregard them.  Furthermore, the Board lacks the legal 
authority to grant the benefit she seeks.  The law is 
dispositive, and the claim must be denied.  See Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  

The appellant is free to reapply for death pension benefits 
at any future time, especially if her countable income 
changes.  However, in support of any new claim, she must 
again accurately report her current income and any deductible 
expenses.  


ORDER

The appeal to establish that the appellant's income is not a 
bar to payment of improved death pension benefits is denied.  



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


